Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/3/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this instance the claims are functional in nature and recite the limitation: ‘having a break tenacity greater than 7.5 g/den, and wherein the tenacity at 10% elongation of greater than 4.0 g/den.”   The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, (i.e. nylon staple fiber, so it is unclear whether the function requires some other structure or is simply a result of treating the materials in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
In this instance is it not clear if ways other than steam treating the fibers, a possible process limitation in an article claim, would lead to structures having the claimed strength.   There could be other factors, including the nature and strength of additional fibers present, specific types of nylon needed, the way the fibers were processed, etc.…   The claim presented should recite the process limitation directly related to the properties realized.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2011/0177737).
Bloom is directed to a fabric made from a blend of nylon and cotton staple fibers which are referred to as NYCO fabrics.  Bloom teaches the high strength nylon staple fibers have a tenacity at break of at least 6.0 (ABST) and then teaches tenacities of greater than 6.5 g/denier and in the range of 7 to 8 g/denier [0058] can be achieved.
Bloom teaches a nylon staple fibers with a denier per fiber of 1.0 to 3.0 [0057].
Bloom refers to the Hebeler process for preparing nylon staple fibers that involves nylon spinning, tow forming, drawing and converting operations.  The improvement in the Hebeler process have subsequently been made by modifying the nature of the tow drawing operation and adding specific types of annealing (high temperature treatment) [0050].  Bloom teaches a typical nylon fiber has a tenacity of 2.5 to 3.0 g/den and by using the annealing methods disclosed in [0051]-[0056], the tenacity can be increased.   Bloom teaches the tenacity of the staple fibers made by the process of Bloom have a tenacity of greater than 6.5 g/denier; including a range of 7.0 to 8.0 g/denier [0057].  Bloom teaches nylon fibers in the claimed range of tenacity range of at least 7.5 g/denier.
Bloom teaches the tenacity at 7% elongation is 3.2 g/den [0058] and as shown in Table 1 up to 4.45.  Bloom does not measure the tenacity at 10% elongation.
As Bloom teaches the same materials, structure and a method of annealing that improves the strength of the fibers, it is reasonable to presume that the property of tenacity of 4.0 at 10% elongation is inherent to Bloom.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an annealing technique of Bloom motivated to produce a stronger fiber.
As to claim 2, Bloom teaches the nylon can be nylon 6,6 [0022].
As to claim 4, Bloom teaches a yarn from the staple fiber of claim 1.
As to claims 5 and 6, Bloom teaches a blend of nylon 6,6 and cotton.  Bloom teaches the fiber of claim 1 as noted in claim 1.  Bloom teaches the higher load bearing capacity nylon staple fibers can be blended with other textile fibers [0060] such as cotton [0062].  The blends produce durable fabrics with abrasion resistance [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to blend the higher tenacity nylon with the cotton staples motivated to produce a high tenacity abrasion resistant yarn and fabric.
As to claim 8, Bloom teaches the fabric is light weight with basis weights of 6.0 osy, and 5.25 osy [0065].
As to claim 10, Bloom teaches a fabric produced from the fiber of claim 1.  A fabric is equated with an article of manufacture.

Claims 1, 2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2011/0177737) in view of Erhan et al (TR201302054) and Kitumura (CN 85100423).
Bloom is directed to a fabric made from a blend of nylon and cotton staple fibers which are referred to as NYCO fabrics.  Bloom teaches the high strength nylon staple fibers have a tenacity at break of at least 6.0 (ABST).  
Bloom teaches a nylon staple fibers with a denier per fiber of 1.0 to 3.0 [0057].
Bloom refers to the Hebeler process for preparing nylon staple fibers that involves nylon spinning, tow forming, drawing and converting operations.  The improvement in the Hebeler process have subsequently been made by modifying the nature of the tow drawing operation and adding specific types of annealing (high temperature treatment) [0050].  Bloom teaches a typical nylon fiber has a tenacity of 2.5 to 3.0 g/den and by using the annealing methods [0051]- disclosed [0056] it can be increased.   Bloom teaches the tenacity of the staple fibers made by the process of Bloom have a tenacity of greater than 6.5 g/denier; including a range of 7.0 to 8.0 g/denier [0057].  Bloom teaches nylon fibers in the claimed range of tenacity.
Bloom teaches the tenacity at 7% elongation is 3.2 g/den [0058] and as shown in Table 1 up to 4.45.  Bloom does not measure the tenacity at 10% elongation.
Bloom teaches the same (1) materials, made from polyamide polymers such as poly(hexamethylene adipamide) which is nylon 6,6 [0022] with a relative viscosity of values of greater than 70-75 and up to 140 or even 190 and higher can be advantageous [0023]; (2) with a structure of a 1-3 denier staple fiber and (3) substantially the same method of annealing and drawing that improves the strength of the fibers, it is reasonable to presume that the property of tenacity of 4.0 g/den at 10% elongation is inherent to Bloom.  Bloom measures the tenacity at 7% elongation which is substantially the same. 
Bloom teaches substantially the same method as disclosed in Applicant’s specification but differs and does not include a step of providing raw steam at drawing (as per Applicant’s specification).  Additional references to Kitamura and Erhan are provided for teaching that providing steam during the drawing/annealing steps improves the tenacity of the polyamide fibers (ABST) and incorporating the steam of providing raw steam at drawing is a known technique to improve the tenacity of polyamide fibers and employing the same method would inherently result in the same properties, i.e. tenacity at 10% elongation. 
Erhan teaches to an improved yarn production method for the production of super high tenacity polyamide 6,6 yarn (ABST). Erhan teaches the polyamide made from relative viscosity of 60-80 and the resulting tenacity is 9.5 to 10.7 g/denier.  Erhan’s objective is to achieve tenacity of 11 and teaches a method to do so. 
The yarn production method developed within the scope of the invention, new solid state polymerization and melting process (extrusion), conditioned air blowing (quench), double-stage finishing material application and yarn drawing processes are used together. Basically, these steps are 2-step thread drawing, pre-interlace, steam annealing, 2-step relaxation and final interlace steps. The method according to the invention, which includes the mentioned applications, the final nylon yarn strength obtained is at least 11.3 g / denier. The resulting yarn has super high tenacity of 10-10.5 g/denier and the denier can be 840-2500 denier or 3-6 denier filament yarns.  
Erhan does not explicitly measure the tenacity at elongation at 10%.  
Kitamura is directed to poly-hexamethylene diamine fibre with relative viscosity of 50~150, tensile strength at least 7.5g/d; intermediate elongation under 5.3g/d stress is not greater than 8%; breaking elongation and the intermediate elongation difference under 5.3g/d stress at least 6% shrinkage at 160 degrees centigrade dry heat is not bigger than 5%, the elongation is 12 to 20%, shape stability is not more than 13%, crystal orientation is at least 0.85 and no more than 0.92, perfect crystal index of at least 60%. the preparing molten poly-hexamethylene diamine; extruding from the spinneret plate, cooling the extrudate and curing, continuous winding obtained 1,000~6,000 m/min reeling speed; drawing the filament yarn stretching. Kitamura teaches a process of fusing polyhexamethylene adipamide (polyamide 66) from one with many fine spinneret hole of the spinneret plate (or head cap) 1 is extruded out, and a protective atmosphere (the protective atmosphere is maintained 2 by adjusting the temperature of the heating cylinder by configuring the spinneret plate under the lower). Then, the extrudate is blown at a constant rate from a cold air chamber 3 of cold air cooled, and thereby to obtain curing, then, blowing steam humidifying by steam 4.  
Kitumura teaches the tenacity is increased to 7.5 g/den and the tenacity at 8% elongation is 5.3 g/den which is greater than the claimed 4.0 g/den claimed.  
Erhan and Kitumura both teach the same (1) materials, made from polyamide polymers with relative viscosity of values of greater than 60-80 and (Kitumura 50-150); (2) with a structure of a 3-6 denier staple fiber (Erhan) and (3) the same method of annealing with steam.
Bloom, Erhan and Kitumura do not measure the tenacity at 10% elongation, it is reasonable to presume that the property is inherent to the combination as the combination teach the same materials, structure and method of making a polyamide fiber as the claimed fiber.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a steam annealing treatment such as Erhan and/or Kitumura motivated to increase the tenacity of a polyamide fiber.  While Erhan and Kitumura differ and do not measure the tenacity at a 10% elongation, Kitumura teaches a high tenacity of 5.3 g/den at 8% elongation and reasonable to presume that a higher tenacity at 10% elongation would be inherent to the polyamide fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a known technique of steam annealing motivated to improve the tenacity of the polyamide fibers.
As to claim 2, Bloom teaches the nylon can be nylon 6,6 [0022].
As to claim 4, Bloom teaches a yarn from the staple fiber of claim 1.
As to claims 5 and 6, Bloom teaches a blend of nylon 6,6 and cotton.  Bloom in view of Erhan and Kitumura teaches the fiber of claim 1 as noted in claim 1.  Bloom teaches the higher load bearing capacity nylon staple fibers can be blended with other textile fibers [0060] such as cotton [0062].  The blends produce durable fabrics with abrasion resistance [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to blend the higher tenacity nylon with the cotton staples motivated to produce a high tenacity abrasion resistant yarn and fabric.
As to claim 8, Bloom teaches the fabric is light weight with basis weights of 6.0 osy, and 5.25 osy [0065].
As to claim 10, Bloom in view of Erhan and Kitumura teaches a fabric produced from the fiber of claim 1.  A fabric is equated with an article of manufacture.

Response to Arguments
Applicant's amendments and arguments filed 3/3/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the 35 USC 112(b) rejection for functional language are not persuasive for the same reasons noted in the Examiner Answer to the Appeal Brief represented as follows.
The office action maintains that the claims are indefinite because there is not enough structure in the claim to determine what provides the claimed nylon fiber with the function of a 10% elongation is at least 4.0 g/den.  In the instant case, claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  Based on the claim, one of ordinary skill in the art cannot determine what structure or material in the claim performs the function.  It is not clear from the claim if the nylon staple fiber consists of nylon alone or is a nylon polymer composition blended with a known higher tenacity polymer such as an aromatic polyamide, e.g. Kevlar.tm.; and/or if the nylon staple fibers are blended with another higher strength fiber, e.g. Kevlar.tm. or glass or steel, to form a stronger yarn; and/or if a specific treatment and/or coating is applied to the fiber.  
Applicant states that “A claim term is functional when it recites a feature by what it does rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). 
In response, in the instant case, the nylon fiber with a tenacity at 10% elongation of greater than 4.0 g/denier is a statement of what the fiber does.  While also a property, the fiber property is a result of what strength, measured as tenacity, is present under the strain of 10% elongation.  Contrary to the cited MPEP 2173.05(g) paragraph, the claim is indefinite because the claim does not provide evidence of its specific structure (fiber or blended yarn) or specific ingredients (composition consisting of nylon or nylon combined with a known higher strength polymer such as aromatic polyamides).  The way the materials are processed also affect the strength. 
Applicant submits that none of the claimed features recite what the claimed invention does.  Applicant states that the features recite what the claimed invention is, i.e. a nylon staple fiber with specific properties.  Applicant states that the claim recites that the fiber has a break tenacity greater than 7.5 g/den and tenacity of 4.0 g/den at a 10% elongation and these features are properties of the fiber and does not recite any functional language. Applicant argues that the fiber has a break tenacity greater than 7.5 g/den and this feature is a property and does not recite any functional language.
The office maintains that the claim is indefinite because there is not enough structure in the claim to determine if the function of break tenacity and tenacity at 10% elongation are a result of the nylon fiber or a nylon composition or a nylon blended yarn. The claim merely comprises a nylon fiber. There is structure present in the claim, i.e. a nylon fiber, but it is not sufficient to have a nexus between the effect claimed, i.e. tenacity at 10% elongation, and how the tenacity at 10% is accomplished.  
Applicant does not agree with the Final office action 112(b) statement that there is not enough structure in the claim to determine whether the function of 10% elongation is at least 4 g/den because the MPEP makes it clear there is not specific requirement for an amount of structure to be recited in a claim and cites MPEP 2173.01:
Applicant may use functional language, alternative expressions, negative limitations, or any style of expression of format of claim, which makes clear the boundaries of the subject matter for which protection is sought.  As noted by the court in In re Swinehart, 439 F.2d 210, 160 USPQ 226 (CCPA 1971), a claim may not be rejected solely because of the type of language used to define the subject matter for which patent protection is sought. 

The examiner maintains that the recited properties are “functional language”  they are functions of the materials.    
Applicant is arguing that the MPEP allows for use of functional language or any style of expression of format of claim and that makes clear the boundaries of the subject matter for which protection is sought.  In response, in the instant case, the office maintains that one of ordinary skill does not know the scope or boundaries of the claims.  The claims do not meet the requirements set forth in the MPEP as the claims do not set forth clear boundaries.  As previously noted, it is not clear if the nylon polymer consists of nylon or merely comprises nylon and could include an additional polymer or additive. It is also not clear if the nylon fiber is in the form of a single nylon fiber or if the fiber is in the form of a yarn that is blended with another stronger fiber type.  Additionally, the specification discloses a specific process of making a higher tenacity nylon fiber that is described as a steam draw assist process.  Applicant provides results, shown in Table 1, where the Applicant compares the tenacity of a standard fiber with a high strength fiber.  The scope of claim 1 does not provide any limitations with regard to a process or treatment that would differentiate the claimed fiber from prior art.  While the claims are directed to a fiber product, method limitations in the claim could differentiate from prior art.
The 35 USC 112(b) rejection is maintained.

Applicant’s amendments and arguments, with respect to the 35 USC 103 over Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hansen (US 3,650,884) over claims 1, 2, 4 and 10 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn because Gauntt does not teach a fiber size of 1 to 3 denier.
Similarly, the 35 USC 103 rejection over Gauntt, Shridharani and Hansen in view of Green (US 4900613) under 35 USC 103 does not meet the features of claims 4-7 is withdrawn as Gauntt does not teach a fiber size of 1 to 3 denier.
The 35 USC 103 rejection over Bloom (US 2011/0177737) in view of Gauntt, Shridharani, Hansen (US 3,650,884) under 35 U.S.C. 103 does not meet the features of claims 1, 2, 4-8 and 10 is also withdrawn and new grounds of rejection over Bloom is presented and a secondary under 35 USC 103 rejection over Bloom in view of Erhan and Kitumura.  
Applicant argues the rejection of Bloom in view of Gauntt and states Bloom is not able to be modified by Gauntt in view of Gauntt’s own teachings.  Bloom is directed to fibers for use in military apparel and Gauntt is directed to heavy rubber monofils for industrial tire.
The rejection including Gauntt is not presented in view of new reference to Erhan which teaches fibers of a finer denier of 3-6 denier. The new grounds of rejection applies references of the same finer fiber size (Erhan).  Wherein Erhan and Kitumura are both directed to polyamide fibers with a use in tire applications, and Bloom is directed to a military type fabric, Erhan and KItumura are considered relevant prior art that one of ordinary skill in the art would have looked to motivated to increase the tenacity of a polyamide fibers.
With regard to Applicant’s argument that Gauntt is non-analogous art, analogous art is not limited to one field of endeavor and when a combination of familiar elements according to know methods provides predictable results, the combination is obvious under 103.   A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In the instant case, Erhan and Kitumura teach methods for increasing the tenacity of a nylon fiber as claimed and Bloom is also directed to higher tenacity nylon fiber. All of the references are solving the same problem as Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirono et al US 3546329 A
Technical Bulletin for Favimat/Favigraph; https://www.textechno.com/wp-content/uploads/2015/11/FAVIMAT-FAVIGRAPH.pdf

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759